Citation Nr: 0633753	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-07 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a scar as a residual of a scalp avulsion.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for anxiety.  

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for headaches status post concussive syndrome.  


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from April 1989 to April 
1993.   

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) which granted service connection for 
anxiety, headaches status post concussive syndrome, and a 
scar as a residual of a scalp avulsion.  Initial 10 percent 
ratings were assigned to each disability from June 24, 1999.  
The veteran was notified of this decision in May 2002 and he 
filed a notice of disagreement in March 2003.  A statement of 
the case was issued in October 2003.  He requested an 
extension of time to file a substantive appeal in December 
2003, and the RO effectively granted an extension by 
accepting a substantive appeal received in March 2004 as 
timely.  

The Board notes that in March 2004, the veteran requested a 
hearing before the Board.  A hearing was scheduled in July 
2006 and the veteran failed to report to the hearing without 
explanation.  Accordingly, the Board will proceed as if the 
hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2006).  

In a September 2006 letter, the Board requested clarification 
from the veteran as to his representation before the Board.  
The record shows that in a March 2002 statement, Duane C. 
Stroh, Attorney at Law, indicated that he represented the 
veteran in the matter on appeal.  However, in an August 2005 
statement, Disabled American Veterans indicated that the 
veteran had recently contacted them seeking representation.  
Disabled American Veterans indicated that they were 
submitting a VA Form 21-22, Appointment of Veterans Service 
Organization as Claimants Representative.  However, a VA Form 
21-22 appointing Disabled American Veterans is not of record.  
In a September 2006 letter, the Board asked the veteran to 
submit a VA Form 21-22 if he wished to have Disabled American 
Veterans represent him before the Board.  The Board informed 
the veteran that if he wished to have representation by an 
agent or attorney, he should submit a VA Form 21-22a or have 
the attorney submit a declaration of appointment on his 
letterhead.  The forms were included with the letter.  The 
Board informed the veteran that if it did not hear from the 
veteran in 30 days, it would assume that the veteran did not 
desire representation, and the Board would resume appellate 
review and render a decision.  The veteran did not respond to 
the September 2006 letter and the 30 day time period expired.  
Therefore, the Board finds that the veteran does not want 
representation in this matter and the Board will proceed with 
appellate review of the appeals.   


FINDINGS OF FACT

1.  The veteran's service-connected scar as a residual of a 
scalp avulsion is manifested by a moderate disfiguring scar 
with tissue loss, depression, and discoloration and is 
manifested by two characteristics of disfigurement.  

2.  The service-connected anxiety is productive of no more 
than mild occupational and social impairment with mild or 
transient symptoms, which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress. 

3.  The service-connected headaches status post concussive 
syndrome are manifested by subjective complaints of headaches 
and dizziness; there is no competent evidence of a diagnosis 
of multi-infarct dementia associated with brain trauma.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial 30 percent 
disability evaluation is warranted for the service-connected 
scar as a residual of the scalp avulsion under the former 
provisions of Diagnostic Code 7800 prior to August 30, 2002 
and under the former and the revised provisions of Diagnostic 
Code 7800 from August 30, 2002.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 
(2006); 38 C.F.R § 4.118, Diagnostic Codes 7800-7805 (2001). 

2.  The criteria for an initial disability evaluation in 
excess of 10 percent for anxiety have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9400 (2006).

3.  The criteria for an initial evaluation in excess of 10 
percent for headaches status post concussive syndrome have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.120, 4.124a, Diagnostic Codes 8045, 9304 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, nor afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in June 2001.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate the claims for service connection, 
as well as what information and evidence must be provided by 
the veteran and what information and evidence would be 
obtained by VA.  He was also told to inform VA of any 
additional information or evidence that VA should have, and 
was told to submit evidence that pertains to the claim to the 
RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The Board notes that the claims for higher ratings are 
downstream issues of the original service connection claims 
which were granted by the May 2002 rating decision.  VA's 
General Counsel has concluded that, if, in response to notice 
of its decision on a claim for which VA has already given the 
§ 5103(a) notice, VA receives a notice of disagreement that 
raises a new issue, § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003 (Dec. 
22, 2003).  It appears that the United States Court of 
Appeals for Veterans Claims has also determined that the 
statutory scheme does not require another VCAA notice letter 
in a case such as this where the veteran was furnished proper 
VCAA notice with regard to the  claims of service connection 
itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 491 
(2006).

As noted above, the veteran was provided with content-
complying notice in June 2001, prior to the May 2002 rating 
decision.  After the VCAA notice was provided, the veteran 
had almost one year to respond to the notice and submit 
additional evidence in support of his claims.  As noted 
above, in May 2002, the claims were granted and the veteran 
expressed disagreement with the disability evaluations 
assigned to the service-connected disabilities.  The veteran 
then had over four years to submit argument and evidence in 
support of his claims.  The claims were readjudicated in June 
2005 and September 2005.      

The Court in Dingess/Hartman held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding the claims for higher ratings, elements (1), (2) 
and (3) (veteran status, current existence of a disability 
and relationship of such disability to the veteran's service) 
are not at issue.  As to element (4), degree of disability, 
the veteran has been notified of the rating criteria.  As to 
element (5), effective date, in a March 2006 letter, the 
veteran was notified as to how an effective date is assigned.  
The Board also notes that whatever effective date is assigned 
by the RO is an appealable issue.  The record fails to show 
prejudicial error as to timing or content of the VCAA notice.    

The Board finds that the duty to assist has been met.  All 
available service medical records were obtained.  The RO made 
attempts to obtain all private records identified by the 
veteran.  Private treatment records from the D. Hospital, the 
J.F.K. Medical Center, and U.S.C. were obtained.  The RO was 
unable to obtain the records from the B. Hospital and the 
veteran was notified of the unsuccessful search in May 2002.  
The veteran was afforded a VA examinations in September 2001 
and August 2005 in order to evaluate the nature and severity 
of the service-connected disabilities.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating Claims

Entitlement to an initial disability evaluation in excess of 
10 percent for a scar as a residual of a scalp avulsion

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127. 

While this appeal was pending, the applicable rating criteria 
for the skin were amended effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002). 

Before August 30, 2002, the rating schedule read as follows:

Under Diagnostic Code 7800, scars, disfiguring, head, face, 
or neck, a 10 percent rating is warranted for a moderately 
disfiguring scar.  A 30 percent rating is warranted for a 
severe scar, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  A 50 percent rating 
is warranted for complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002).   

The Note to Diagnostic Code 7800 indicates that when in 
addition to tissue loss and cicatrization there was marked 
discoloration, color contrast, or the like, the 30 percent 
rating may be increased to 50 percent, and the 10 percent to 
30 percent.  The most repugnant disfiguring conditions could 
be submitted to VA central office for rating with several 
unretouched photographs.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002). 

Superficial scars that are poorly nourished with repeated 
ulceration warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002).  

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

From August 30, 2002, the rating schedule reads as follows:

Under Diagnostic Code 7800 (2005), disfigurement of the head, 
face, or neck, a 10 percent rating is warranted when the 
veteran experiences one characteristic of disfigurement.  A 
30 percent rating is warranted if the veteran has visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or the veteran exhibits two or three of the 
aforementioned characteristics of disfigurement.  A 50 
percent rating is warranted for visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.  An 80 percent 
rating is warranted with visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2006).

The 8 characteristics of disfigurement for the purposes of 
evaluation under § 4.118 are : 
        Scar of 5 inches or more (13 or more cm) in length; 
        Scar at least one quarter inch (0.6 cm) wide at its 
widest part; 
        Surface contour of scar elevated or depressed on 
palpation; 
        Scar adherent to underlying tissue; 
Skin hypo- or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.); 
Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.); 
Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and 
Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  
        38 C.F.R. § 4.118, Diagnostic Code 7800 (2006).

Diagnostic Code 7803 provides that a 10 percent rating is 
warranted for scars that are superficial and unstable.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2006).  Note 1 to 
Diagnostic Code 7803 provides that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note 2 to Diagnostic Code 7803 provides 
that a superficial scar is one not associated with underlying 
soft tissue damage. 

Scars which are superficial and painful on examination are 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2006).  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7804, Note 1.  

Other scars are rated based upon limitation of function of 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2006).  

Analysis

As noted above, the applicable rating criteria for the skin 
were amended effective August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  Since the change in the rating 
criteria occurred during the pendency of the appeal, the 
Board will apply the former rating criteria prior to and from 
August 30, 2002 and apply the revised criteria from August 
30, 2002.  See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 
(2003); VAOPGCPREC 3-2000. 

The September 2001 VA examination report indicates that the 
veteran had a scar on the right parietotemporal area.  The 
scar was linear.  It was 1 centimeter by 9-10 centimeters in 
size.  The scar was nontender to touch with no adherence.  
The texture was soft with depression.  The color was pale 
with slight underlying tissue loss and disfigurement.  There 
was no ulceration, breakdown, inflammation, edema, or keloid 
formation.  The report notes that there was a second scar 
over the left parietotemporal area related to the plastic 
surgery technique.  The scar was well healed and nontender.  
There was no adherence.  The texture of the scar was soft 
with depression.  The color was pale with mild underlying 
tissue loss with disfigurement.  There was no ulceration, 
breakdown, inflammation, edema, or keloid formation.  
Photographs of the scar were submitted with the examination 
report and were reviewed by the Board.    

The August 2005 VA examination report indicates that the 
veteran had a irregular half-moon shaped scar.  It was on the 
front of the scalp and measured about 30 centimeters in total 
length by .5 centimeters.  The scar was depressed.  There was 
no tenderness.  There was disfigurement.  There was no 
ulceration, adherence, instability, tissue loss or keloid.  
The scar was hypo pigmented.  There was abnormal texture.   

Based upon the VA examination findings, the Board concludes 
that a 30 percent rating is warranted under the former 
provisions of Diagnostic Code 7800.  The VA examinations do 
not indicate that the scar is severe.  However, there is 
evidence that the moderately disfiguring scar is also 
manifested by tissue loss and discoloration.  The September 
2001 VA examination report indicates that the scar on the 
right parietotemporal area was 1 centimeter by 9-10 
centimeters in size and was soft with depression.  The color 
of the scar was pale.  There was slight underlying tissue 
loss and disfigurement.  The second scar over the left 
pariotemporal area was soft with depression.  The color of 
the scar was pale and there was with mild underlying tissue 
loss with disfigurement.  Under the former provisions of 
Diagnostic Code 7800, the Note indicates that when in 
addition to tissue loss and cicatrization there was marked 
discoloration, color contrast, or the like, the 10 percent 
rating may be increased to 30 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002).  In the present case, since 
there is evidence of a moderate disfiguring scar with tissue 
loss, depression, and discoloration, a 30 percent rating is 
warranted for the service-connected scar pursuant to the Note 
under the former provisions of Diagnostic Code 7800 prior to 
August 30, 2002.  

However, the Board must also find that a disability 
evaluation in excess of 30 percent is not warranted under the 
former rating criteria.  There is no evidence that the 
service-connected scar is severe with marked or unsightly 
deformity of eyelids, lips, or auricles so as to warrant a 30 
percent under Code 7800 which could be raised to 50 percent 
pursuant to the Note to that regulatory provision.  There is 
also no persuasive evidence that the scar causes complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  As discussed 
above, the scar affects the scalp and does not cause 
deformity of the face.  The scar does not cause bilateral 
disfigurement.  Thus, a 50 percent rating is not warranted 
under the former provisions of Diagnostic Code 7800.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2002).   

Diagnostic Codes 7801 and 7802, under the former rating 
criteria, are not applicable since these codes are for rating 
scars due to burns.  A disability evaluation in excess of 10 
percent is not possible under the former provisions of 
Diagnostic Codes 7803 or 7804, since the highest rating under 
those codes is 10 percent.  

A rating in excess of 30 percent is not warranted under the 
former Diagnostic Code 7805.  There is no medical evidence 
that the service-connected scar causes limitation of function 
of the head.  The September 2001 VA examination indicates 
that examination of the cranial nerves was normal.  The 
veteran had good active motion and normal coordination.  The 
medical evidence shows that the veteran experiences headaches 
and dizziness due to the post concussive syndrome and he is 
assigned a separate 10 percent evaluation for these symptoms 
under Diagnostic Code 8045.  There is no medical evidence 
that the service-connected scar causes any limitation of 
function of the head.  Therefore, a higher rating is not 
warranted under the former provisions of Diagnostic Code 
7805.  

In conclusion, for the reasons expressed above, the Board 
finds that the record supports the assignment of a 30 percent 
rating and no higher under the former Diagnostic Code 7800 
for the service-connected scar as a residuals of the scalp 
avulsion prior to August 30, 2002.  

A 30 percent disability evaluation is warranted for the 
service-connected scar as a residual of the scalp avulsion 
under the revised provisions of the rating criteria for skin 
disorders from August 30, 2002.  The medical evidence of 
record shows that the scar is manifested by two 
characteristics of disfigurement.  The service-connected scar 
is 5 inches or more (13 or more cm) in length.  The August 
2005 VA examination report indicates that the scar is 30 
centimeters in length.  The surface contour of scar is 
depressed on palpation. The September 2001 and August 2005 VA 
examination reports indicate that the scar is depressed.  
Since the medical evidence establishes that the service-
connected scar is manifested by two characteristics of 
disfigurement, a 30 percent rating is warranted under the 
revised provisions of Diagnostic Code 7800 from August 30, 
2002.  

A disability evaluation in excess of 30 percent is not 
warranted under the revised provisions of Diagnostic Code 
7800.  As noted above, the service-connected scar is 
manifested by two characteristics of disfigurement.  There is 
also evidence of hypo-pigmentation, abnormal texture of the 
scar, and underlying soft tissue loss.  However, the area 
affected by this disfigurement is less than 39 square 
centimeters.  The medical evidence shows that the service-
connected scar is 15 square centimeters (30 centimeters by .5 
centimeter).  There is evidence of palpable tissue loss due 
to the scar but there is no evidence of gross distortion or 
asymmetry of the nose, chin, forehead, eyes, ears, cheek, or 
lips.  The evidence shows that the scar affects the scalp, 
not the face.  Therefore, a disability evaluation in excess 
of 30 percent is not warranted under the revised provisions 
of Diagnostic Code 7800.  

A higher disability evaluation is not possible under 
Diagnostic Codes 7803, or 7804 because a 10 percent rating is 
the highest possible rating under these codes.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804.  

The Board has also examined Diagnostic Code 7805.  The 
revised provisions of Diagnostic Code 7805 are the same as 
the former provisions.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (in effect prior to and after August 30, 2002).  A 
rating in excess of 30 percent is not warranted under 
Diagnostic Code 7805 for the same reasons as discussed above.  

The Board finds that a staged rating is not warranted in this 
case. The Board has examined the record and finds that a 30 
percent evaluation is warranted for the service-connected 
scar as a residual of a scalp avulsion since June 24, 1999, 
the date of the claim.  There is no evidence that the 
veteran's service-connected scar has met the criteria for a 
higher rating at any time since June 24, 1999.  It appears 
from the medical evidence that the disability has remained 
essentially constant over the entire period.  Accordingly, a 
staged rating under Fenderson is not warranted.

In conclusion, an initial 30 percent disability evaluation, 
but no higher, is warranted for the service-connected scar as 
a residual of the scalp avulsion under the former provisions 
of Diagnostic Code 7800 prior to August 30, 2002 and under 
the revised provisions of Diagnostic Code 7800 from August 
30, 2002.  The claim is granted to that extent.  

Entitlement to an initial disability evaluation in excess of 
10 percent for anxiety

Legal Criteria

The rating criteria for rating mental disorders reads as 
follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  


50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10%  Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0%  A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9400.  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). 

Discussion

The RO assigned a 10 percent evaluation to the service-
connected anxiety under the provisions of Diagnostic Code 
9400, generalized anxiety disorder.  

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the evidence of 
record does not demonstrate, or more nearly approximate, the 
requisite objective manifestations for the assignment of an 
initial disability evaluation in excess of 10 percent for the 
service-connected anxiety under Diagnostic Code 9400.    

The medical evidence of record shows that the service-
connected anxiety causes mild occupational or social 
impairment with mild or transient symptoms.  The September 
2001 VA examination report reflects a diagnosis of anxiety 
reaction, chronic, mild.  The examiner indicated that the 
veteran was currently working and was getting along well in 
society.  The veteran had some residuals symptoms of anxiety 
due to his preoccupation with his accident and residual 
scarring.  A GAF score of 70 was assigned which is indicative 
of some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  The 
examination report indicates that the veteran currently lived 
with his parents.  He described his relationships with his 
family and friends as good.  The veteran's thoughts were 
coherent, organized, non-delusional and relevant.  There was 
no bizarre or psychotic thought content.  He denied 
hallucinations.  At times, the veteran was anxious when 
discussing some of his social difficulties.  There were no 
deficits of memory or concentration.  

The August 2005 VA psychiatric examination also reflects a 
diagnosis of anxiety reaction, mild and chronic and a GAF 
score of 70.  The examiner noted that the veteran had some 
residual symptoms of anxiety due to preoccupation with his 
head trauma and residual scarring.  The examiner did not find 
any evidence of psychosis.  

Based on the record, the Board believes that the 
preponderance of the evidence is against a finding of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks to warrant the next 
higher rating of 30 percent.  Both VA examinations indicated 
that the veteran's anxiety reaction was mild.  There is no 
objective finding that the veteran has symptoms of depressed 
mood, suspiciousness, panic attacks or memory loss.  Given 
these findings, the Board concludes that the veteran's 
disability warrants a 10 percent evaluation, and a disability 
evaluation in excess of 10 percent is not warranted.   

The Board finds that a staged rating is not warranted in this 
case.  The Board has examined the record and finds that a 10 
percent evaluation is warranted for the service-connected 
anxiety since June 24, 1999, the date of the claim.  There is 
no evidence that the veteran experienced more than mild 
symptoms due to the anxiety since June 24, 1999.  It appears 
from the medical evidence that the disability has remained 
essentially constant over the entire period.  Accordingly, a 
staged rating under Fenderson is not warranted. 

In summary, for the reasons and bases expressed above, the 
Board concludes that an initial disability evaluation in 
excess of 10 percent is not warranted for the service 
connected anxiety under the provisions of Diagnostic Code 
9400.  The preponderance of the evidence is against the 
veteran's claim and the claim is denied. 

Entitlement to an initial disability evaluation in excess of 
10 percent for headaches status post concussive syndrome

Legal Criteria

Under Diagnostic Code 8045, brain disease due to trauma, 
purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045- 
8207). 38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304, dementia due to head trauma.  This 10 percent rating 
will not be combined with any other rating for a disability 
due to brain trauma.  Ratings in excess of 10 percent for 
brain disease due to trauma under Diagnostic Code 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045. 

Discussion

The RO assigned a 10 percent evaluation to the service-
connected headaches status post concussive syndrome under the 
provisions of Diagnostic Code 8045, brain disease due to 
trauma.   

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the evidence of 
record does not demonstrate, or more nearly approximate, the 
requisite objective manifestations for the assignment of an 
initial disability evaluation in excess of 10 percent for the 
service-connected headaches status post concussive syndrome 
under Diagnostic Code 8045.  

The medical evidence of record establishes that the veteran 
sustained injuries in a motor vehicle accident in service in 
May 1991.  Upon VA examination in September 2001, the 
diagnosis was post concussion syndrome.  The veteran had 
subjective complaints of on and off pain in his head, more 
prominent on the surgical site, and dizziness.  The examiner 
indicated that the constellation of the veteran's symptoms 
were indicative of post concussion syndrome.  Upon VA 
examination in August 2005, the veteran reported having 
headaches five times a week.  He did not take any medication 
for the headaches.  The veteran also reported having 
occasional dizziness.  Mental status examination revealed no 
difficulty in cognitive function.  The veteran had no problem 
with short or long term memory.  The diagnosis was headaches 
due to concussion.    

Review of the evidence reflects a diagnosis of headaches due 
to concussion.  There is no competent evidence of a diagnosis 
of multi-infarct dementia associated with brain trauma.  The 
VA examinations discussed above did not detect dementia.  
Also, VA psychiatric examinations in September 2001 and 
August 2005 did not detect or diagnosis dementia.  The 
veteran was alert and oriented.  He had no difficulty with 
short or long term memory.  No deficits in memory, fund of 
knowledge, concentration, or calculation were identified.  

In light of these findings, the Board concludes that the 
veteran's post-concussion syndrome is manifested by 
subjective complaints of headaches, which is already 
contemplated in the 10 percent rating currently assigned.  
There is no competent evidence of multi-infarct dementia or 
by neurological disabilities, such as hemiplegia, 
epileptiform seizures, or facial nerve paralysis, so as to 
warrant a higher evaluation.  The evidence shows that the 
veteran has been given Depakote, an anti-seizure medication, 
but the veteran reported that he has not had any seizures.  
There is no evidence of a diagnosis of a seizure disorder.  

There is no evidence of a diagnosis of migraine headaches.  
Therefore, the Board concludes that Diagnostic Code 8100, 
migraine headaches, is not for application.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  

The Board finds that a staged rating is not warranted in this 
case.  The Board has examined the record and finds that a 10 
percent evaluation is warranted for the service-connected 
headaches status post concussive syndrome since June 24, 
1999, the date of the claim.  There is no evidence that the 
veteran experienced more than subjective complaints of 
headaches and dizziness since June 24, 1999.  It appears from 
the medical evidence that the disability has remained 
essentially constant over the entire period.  Accordingly, a 
staged rating under Fenderson is not warranted. 

In summary, for the reasons and bases expressed above, the 
Board concludes that an initial disability evaluation in 
excess of 10 percent is not warranted for the service 
connected headaches status post concussive syndrome under the 
provisions of Diagnostic Code 8045.  The preponderance of the 
evidence is against the veteran's claim and the claim is 
denied. 




ORDER

Entitlement to an initial 30 percent disability evaluation, 
but no higher, is warranted for the service-connected scar as 
a residual of the scalp avulsion under the former provisions 
of Diagnostic Code 7800 prior to August 30, 2002 and under 
the former provisions and the revised provisions of 
Diagnostic Code 7800 from August 30, 2002.  The claim is 
granted to that extent, subject to VA laws and regulations 
applicable to payment of monetary benefits.  

Entitlement to an initial disability evaluation in excess of 
10 percent for anxiety is not warranted.  Entitlement to an 
initial disability evaluation in excess of 10 percent for 
headaches status post concussive syndrome is not warranted.  
The appeal is denied to this extent.   



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


